FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ARAM MURADIN, aka Aram                   
Mooradyan,
                                                 No. 03-74587
                      Petitioner,
              v.                                 Agency No.
                                                 A78-754-318
ALBERTO R. GONZALES, Attorney
                                                   OPINION
General,
                     Respondent.
                                         
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
             April 7, 2006—Pasadena, California

                       Filed July 23, 2007

       Before: Myron H. Bright,* Harry Pregerson, and
           M. Margaret McKeown, Circuit Judges.

                    Opinion by Judge Bright




   *The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.

                               8901
                   MURADIN v. GONZALES               8903


                       COUNSEL

Garbis N. Etmekjian, Glendale, Arizona, briefed and argued
for the petitioner.

Thomas L. Holzman and Virginia Lum, Washington, D.C.,
briefed and argued for the respondent.
8904                     MURADIN v. GONZALES
                               OPINION

BRIGHT, Circuit Judge:

   Aram Muradin, a citizen and native of Armenia, petitions
for review of the Board of Immigration Appeals’ (BIA) order
removing him to Armenia. The BIA affirmed the Immigration
Judge’s (IJ) denial of Muradin’s applications for asylum and
withholding of removal but reversed the IJ’s decision granting
Muradin relief pursuant to Article 3 of the United Nations
Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment (CAT).1 For the reasons
set forth herein, we affirm in part and reverse in part.

   Although the IJ did not enter an order of removal or make
an explicit finding of removability, Muradin conceded remov-
ability before the IJ. See Lolong v. Gonzales, 484 F.3d 1173,
1176 (9th Cir. 2007) (en banc) (noting finding of removability
was based on petitioner’s concession of removability). Fur-
ther, the IJ’s grant of relief necessarily requires the IJ to have
already determined Muradin is removable. See id. at 1177.
We therefore have jurisdiction to review the BIA’s order of
removal in this case because it followed an initial determina-
tion of removability by the IJ. See id. at 1178 (overruling
Molina-Camacho v. Ashcroft, 393 F.3d 937 (9th Cir. 2004),
to conclude that “where the IJ has previously determined that
the alien is removable but grants cancellation of removal, the
BIA’s decision to reverse the cancellation of removal rein-
states the initial finding of removability, which, under the
statute, is effectively an order of removal.”)
  1
    Article 3 of CAT provides that “[n]o State Party shall expel, return
(‘refouler’) or extradite a person to another State where there are substan-
tial grounds for believing that he would be in danger of being subjected
to torture.” United Nations Convention Against Torture and Other Cruel,
Inhuman or Degrading Treatment or Punishment, Dec. 10, 1984, art. 3,
1465 U.N.T.S. 85, 23 I.L.M. 1027, 1028; see also 8 C.F.R. § 208.17.
                     MURADIN v. GONZALES                    8905
  Background

  In August 2000, Muradin attempted to enter the United
States using an alien card belonging to another individual.
The Immigration and Naturalization Service placed him in
removal proceedings. Muradin conceded removability but
sought asylum, withholding of removal, and relief under
CAT.

   Before the IJ, Muradin testified that he had been mistreated
by Armenian military officers and feared the military would
persecute, torture, or kill him if he returned to Armenia.
Muradin recounted how he was abused and beaten while in
the military. He testified that after he witnessed three officers
beat a soldier to death, the head of his military unit threatened
and starved him, and locked him in isolation. He also stated
that in 1998, a senior officer left Muradin and five others in
a tent in the mountains without food. When, after eleven days,
the soldiers left the mountains to seek food in a village, the
officer arrested them for violating his orders. Muradin testi-
fied that he was then kept in custody for two months.
Although Muradin’s service was scheduled to end in August
1999, he was forced to work on the construction of his offi-
cer’s house until he escaped in April 2000. He testified that
during this time he was beaten, tortured, and kept in a base-
ment. After he escaped to his parents’ house, the military
police came looking for him and assaulted his parents.
Muradin left Armenia shortly thereafter.

   The IJ found Muradin credible, but denied his requests for
asylum and withholding of removal because Muradin had not
shown his persecution was on account of race, nationality,
membership in a particular social group, or political opinion.
At the hearing, Muradin’s counsel argued that he should be
eligible for relief based on imputed political opinion — his
mother was a member of an organization that supported the
rights of Armenian soldiers. The IJ rejected this argument,
8906                 MURADIN v. GONZALES
stating that “there is no evidence in the record [that] points to
this ground.”

   The IJ nonetheless granted Muradin’s application for pro-
tection pursuant to CAT, determining that Muradin would
face torture at the hands of the military establishment if he
returned to Armenia. The IJ based this decision in large part
on the State Department report on Armenia, saying the report
made clear “that the conditions that exist for common soldiers
in the Armenian army are best described as dire[,]” and indi-
cated “that the manner in which prisoners are treated, both in
military custody and in civilian custody in the prisons, involve
the use of torture . . . .”

   Muradin appealed to the BIA the IJ’s denial of asylum and
withholding of removal, and the Department of Homeland
Security cross-appealed the IJ’s decision to grant CAT protec-
tion. The BIA adopted and affirmed the IJ’s determinations
with respect to Muradin’s ineligibility for asylum or withhold-
ing of removal, but vacated the IJ’s decision insofar as it
granted Muradin’s request for protection under CAT. The
BIA reasoned that although Muradin claimed to fear torture
at the hands of the military police, the record did not show
that he had been tortured or would likely be tortured upon
return to Armenia.

  Analysis

   Where the BIA expressly adopts the IJ’s findings and rea-
soning, as it did in this case with respect to Petitioner’s
request for asylum or withholding of removal, we review the
decision of the IJ as if it were that of the Board. Al-Harbi v.
INS, 242 F.3d 882, 887 (9th Cir. 2001). We review for sub-
stantial evidence the factual findings underlying the BIA’s
determination that Muradin was ineligible for relief under
CAT. Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003).
This court must uphold the IJ’s findings and conclusions if
they are “supported by reasonable, substantial, and probative
                     MURADIN v. GONZALES                   8907
evidence on the record considered as a whole.” INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992) (citation omitted). To pre-
vail, Petitioner must demonstrate that evidence in the record
compels reversal. Chebchoub v. INS, 257 F.3d 1038, 1042
(9th Cir. 2001).

  Asylum

   [1] Muradin first argues that the IJ erred in finding him
ineligible for asylum and withholding of removal. To qualify
for asylum, an alien must show he is a “refugee” by providing
evidence of “persecution or a well-founded fear of persecu-
tion on account of race, religion, nationality, membership in
a particular social group, or political opinion.” 8 U.S.C.
§ 1101(a)(42). Muradin asserts that he was persecuted either
on account of his membership in a particular social group,
specifically former soldiers, or because of imputed political
opinion.

   [2] In affirming the IJ’s denial of asylum and withholding
of removal, the BIA stated, “we agree with the Immigration
Judge that the harm the respondent testified he suffered and
the fears in the future has not been adequately established to
be on account of actual or imputed political opinion, member-
ship in a particular social group, or any other ground pro-
tected under the Act.” The IJ, however, did not address
Muradin’s claim that he was persecuted because he belonged
to a particular social group; it only addressed the merits of
Muradin’s imputed political opinion claim. In light of the IJ’s
failure to address this argument, and the BIA’s reliance on the
IJ’s order, we remand for additional investigation or explana-
tion. See Singh v. Gonzales, 416 F.3d 1006, 1015 (9th Cir.
2005) (remanding for failure to address one of petitioner’s
arguments); Sagaydak v. Gonzales, 405 F.3d 1035, 1040-41
(9th Cir. 2005) (remanding for failure to address one of appli-
cant’s arguments); see also Navas v. INS, 217 F.3d 646, 658
n. 16 (9th Cir. 2000) (noting that this court “cannot affirm the
BIA on a ground upon which it did not rely”).
8908                 MURADIN v. GONZALES
   [3] With respect to imputed political opinion, we agree with
the IJ that the record contains no evidence that a political
opinion has been imputed to Muradin by virtue of his moth-
er’s membership in an organization supporting the rights of
soldiers. Therefore, we affirm the denial of asylum and with-
holding of removal because Muradin has failed to show perse-
cution on account of an imputed political opinion.

  Convention Against Torture

   [4] Next, Muradin argues that substantial evidence does not
support the BIA’s determination that he is ineligible for relief
under CAT. CAT requires the petitioner to establish that it is
more likely than not that he would be tortured with the acqui-
escence of the Armenian government if he returned to Arme-
nia. See 8 C.F.R. §§ 208.16(c)(2), 208.18; Zheng, 332 F.3d at
1194. Petitioner need not show that he will be tortured on
account of a protected ground. Kamalthas v. INS, 251 F.3d
1279, 1283 (9th Cir. 2001). The BIA reversed the IJ’s deci-
sion regarding CAT relief because it determined Muradin had
not been tortured while in the military and evidence in the
record of the conditions in Armenia did not support the con-
clusion that Muradin would more likely than not be tortured
upon his return. The record, however, compels a contrary con-
clusion.

   [5] Where, as here, the IJ expressly finds the petitioner’s
testimony to be credible, and where the BIA makes no coun-
try finding, we accept as true the petitioner’s testimony given
at the hearing before the IJ. See Singh v. Ilchert, 63 F.3d
1501, 1506 (9th Cir. 1995). Muradin testified that in August
1998, he was hospitalized in a military facility, where he
received treatment for a beating that occurred during an
eleven-day military assignment on a mountain. Muradin was
treated for fractures on his face and nose, as well as for frost-
bite. Muradin also testified that when he was forced to work
on his superior officer’s house for seven months, he was
beaten and kept in isolation. When Muradin escaped from the
                     MURADIN v. GONZALES                    8909
officer’s ranch, he returned home with a broken nose, back
pain, and knee problems.

   The record also contains the State Department’s report on
Armenia. The report explained that, although Armenia’s Con-
stitution and laws prohibit torture, security personnel rou-
tinely beat and torture suspects in criminal investigations. It
further stated that prison conditions are “harsh and life threat-
ening” and within the military, conscripts are physically
abused. Although the report indicated that the number of con-
script deaths from physical abuse decreased 18% between
1999 and 2001, the report also stated that there are between
sixteen to twenty noncombat deaths per month. In 1998, a
conscript arrested for being absent without leave was beaten
so badly that he subsequently died. Finally, the report noted
that the Armenian government “has not conducted investiga-
tions of abuse by security services except in rare cases where
death has resulted and under pressure from human rights
groups.”

   [6] In sum, Muradin, who the IJ deemed credible, testified
that military officers had severely abused and beaten him. In
addition, the State Department’s report makes clear that tor-
ture of conscripts, prisoners, and deserters is likely. We there-
fore grant Muradin’s petition for review and hold that
substantial evidence supports Muradin’s eligibility for CAT
relief. We vacate the BIA’s order and remand for further pro-
ceedings consistent with this opinion.

  AFFIRMED IN PART, REVERSED IN PART, AND
REMANDED.